WEIER, Judge.
Mikel Leroy Reeves, the defendant, was convicted by a jury of robbery in the first degree with a deadly and dangerous weapon. From the judgment and sentence, he appeals contending that the evidence was insufficient to sustain the conviction.
Defendant was positively identified as being one of two men who entered the Edgewater Nursing Home in the City of St. Louis, defendant holding a handgun and the other a shotgun. After threatening several of the employees at a nursing station, defendant seized two containers of medicine and left. On appeal the sole contention raises insufficiency of the evidence to sustain the verdict. An examination of the specific grounds for this contention reveal only some minor inconsistencies with regard to what certain of the witnesses saw and heard. Admittedly there was disagreement between two witnesses as to whether defendant was wearing a mitten on the left or right hand at the time of the robbery. Again an officer testified that two of the witnesses made pre-trial statements indicating they could not identify defendant and another witness pointed out the wrong building as being the nursing home on one *301of the State’s exhibits, a photograph. There is also some disagreement with regard to where a witness was standing when he saw the defendant drive away from the nursing home and his position as related by an officer. Despite these inconsistencies, however, substantial evidence on the part of a number of witnesses established the commission of the crime and identified defendant as having actually participated in its commission.
Inconsistencies are matters that are proper for the jury to consider in determining guilt or innocence of a defendant but they do not support a charge of insufficiency of the evidence on appeal. State v. Kellick, 521 S.W.2d 166, 168[3, 4] (Mo.App.1975). Discrepancies in testimony and questions of credibility are resolved by the jury in their verdict. State v. Jines, 539 S.W.2d 801, 803[3] (Mo.App.1976).
The judgment is affirmed.
GUNN, P. J., and KELLY, J., concur.